Citation Nr: 1803723	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  13-10 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.A. Evans, Associate Counsel


INTRODUCTION

The Veteran had active military from November 1969 to August 1971, to include service in the Republic of Vietnam. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada. 

In connection with this appeal, the Veteran testified at a hearing before a Veterans Law Judge at the RO in March 2014.  A transcript of that hearing has been associated with the claims file.  The Veterans Law Judge who presided over that hearing is no longer with the Board.  In an August 2017 letter, the Veteran was informed of that fact and notified of his opportunity to testify at a new hearing before a current member of the Board.  The Veteran has not requested that he be afforded a new hearing.

This case was previously before the Board, most recently in December 2016, at which time the issue currently on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.
The Board notes that during the pendency of the appeal, the Veteran has been diagnosed with various psychiatric disabilities.  Therefore, the Board has broadened its consideration accordingly.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDING OF FACT

The Veteran has a psychiatric disability that is at least as likely as not etiologically related to his active service.  





CONCLUSION OF LAW

An acquired psychiatric disability was incurred in active service.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125(a) (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has asserted that he has a psychiatric disability as a result of his traumatic experiences while serving in the Republic of Vietnam.  

Service treatment records (STRs) are silent for complaints of, treatment for, or a diagnosis of a psychiatric disability while the Veteran was in active service.  However, the Veteran has reported that he first began experiencing mental health problems as a result of his service in the Republic of Vietnam and that the symptoms have remained persistent since that time.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible in that respect. 

A review of the post-service medical evidence of record shows that the Veteran has received mental health treatment at the VA Medical Center.  A review of the treatment notes of record shows that the Veteran has been diagnosed with psychiatric disabilities, to include posttraumatic stress disorder (PTSD) and alcohol dependence, as a result of his service in the Republic of Vietnam.  Specifically, in June 2015, the Veteran's VA Medical Center treating Licensed Clinical Social Worker (LCSW) found the Veteran exhibited PTSD under all categories of the DSM-V, had qualifying in-service stressors, and had co-occurring PTSD and substance use disorder.  He also found in October 2015 that the Veteran scored 71 on the PTSD Checklist (PCL-C), significantly above the score of 50 which denotes PTSD in military Veterans.  The Veteran was diagnosed with PTSD by his VA Medical Center treating psychiatrist in November of 2015, through his medical history.  

The Veteran has also participated in various rounds of group therapy at the VA Medical Center.  Many of those groups focused on both PTSD and substance use disorder, with which the Veteran has been separately diagnosed regarding his alcohol consumption.  Given those diagnoses, the Veteran has been treated for, both therapeutically and at various points medicinally, for psychiatric disabilities at the VA Medical Center, for the past five years.  By 2015, the Veteran was specifically treated for PTSD related to his active duty service. 

Additionally, the Veteran has been afforded several VA examinations during the pendency of the appeal.  A review of those examination reports shows that the Veteran has been diagnosed with adjustment disorder with mixed anxiety and depressed mood, alcohol dependence, and several other psychiatric disabilities.  However, the Board notes that there are no adequate medical opinions of record in any of the VA examination reports.  

In an effort to address that deficiency in the record, the Board has remanded this case on two occasions for medical etiology opinions, once in March 2015 and again in December 2016 as the development conducted at the direction of the March 2015 remand was not adequate.  The Board notes that again, the development conducted at the direction of the December 2016 is not adequate and is not close to being in compliance with the directives of the December 2016 remand.  

While the Veteran is entitled to a remand as a result of the noncompliance with the remand instructions, and a diagnosis of PTSD is required to be found on an examination report under 38 C.F.R. §§ 3.304(f) and 4.125(a), the Board does not find that a remand to the Agency of Original Jurisdiction (AOJ) for an additional examination or addendum opinion would best serve judicial efficiency in the present case.  The AOJ did not follow the Board's March 2015 remand instructions, and flatly ignored the Board's December 2016 remand instructions.  Remanding this case has provided no clarification of the Veteran's claim thus far, and the Board has no confidence that a further remand would result in anything but further delay in resolving the Veteran's claim.  

Based on the foregoing, specifically the VA treatment records showing repeated diagnoses and treatment for PTSD, the Board finds that the evidence for and against the claim is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran.  Accordingly, entitlement to service connection for a psychiatric disability is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. App. 49 (1990).   


ORDER

Entitlement to service connection for a psychiatric disability is granted.




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


